Opinión concurrente y disidente del
Juez Asociado Señor Hernández Denton.
A solicitud de la Universidad de Puerto Rico (en ade-lante U.P.R.) y el Estado Libre Asociado de Puerto Rico (en adelante E.L.A.) revisamos una elaborada sentencia del Tribunal de Apelaciones, Sección Norte, que determinó que los costos de manutención, crianza y educación de un niño nacido luego de que su madre se sometiera a una esterili-zación negligentemente realizada eran recobrables como parte de una acción en daños y perjuicios. Por entender que permitir dicha compensación militaría en contra de la política pública del Estado referente a la protección y for-talecimiento de la familia y la institución de la patria po-*331testad, estamos de acuerdo con el resultado al cual llega la opinión mayoritaria.
Sin embargo, disentimos de los pronunciamientos sobre nexo causal y los daños compensables vertidos, tanto en el texto como en las notas al calce de la opinión. Además, consideramos que los mismos son innecesarios en vista de que, como explicamos a continuación, es suficiente funda-mento para sustentar la determinación que hoy tomamos el hecho de que reconocer que los daños aquí reclamados son recobrables menoscabaría la política pública del E.L.A. en favor de la institución de la patria potestad y la familia. Veamos.
I
Aunque no cabe duda que el advenimiento de un hijo trae mucha alegría en un hogar, lo cierto es que también genera unas obligaciones que requieren mucho sacrificio por parte de los padres. Entre ellas está proveer la manu-tención y sufragar la educación del hijo. La misma forma parte integral de los deberes impuestos por la institución de la patria potestad.
Como es bien sabido, la patria potestad ha sido definida como “ ‘el conjunto de derechos y deberes que corresponde a los padres sobre la persona y el patrimonio de cada uno de sus hijos no emancipados, como medio de realizar la función natural que los incumbe de proteger y educar la prole’ ”. [J.M.] Castán Vázquez, [La Patria Potestad, Madrid, Ed. Rev. Der. Privado, 1960], págs. 9-10; Torres, Ex parte, 118 D.P.R. 469, 473 (1987). La misma constituye, ante todo, “un deber u obligación que no puede ser objeto de excusa [ni renunciada] puesto que está asignada a los padres en virtud de los supremos principios de la moral familiar y razón social del Estado, que la articula en ellos como sujetos a quienes corresponden con exclusividad .... [E]sta obligación es de carácter personal no pudiendo ser reali-*332zada a través de un tercero ... [y,] además[,] es intransferi-ble ...”. (Enfasis en el original.) Álvarez v. Srio. de Hacienda, 80 D.P.R. 16, 51 (1957), citando a Puig Peña, Tratado de Derecho Civil español, T. II, Vol. II, págs. 152-154.
En nuestra jurisdicción existe una clara política pública del Estado en favor de la protección y el fortalecimiento de la familia, la institución de la patria potestad y las relacio-nes paterno filiales. Robles v. Otero de Ramos, 127 D.P.R. 911 (1991); Romero Soto v. Morales Laboy, 134 D.P.R. 734 (1993); Guerra v. Ortiz, 71 D.P.R. 613, 623 (1950). La misma queda evidenciada mediante la extensa reglamen-tación de dichas relaciones a través de nuestro Código Civil, 31 L.P.R.A. see. 601 y ss., el Art. 3 de la Ley de Protec-ción a Menores, Ley Núm. 75 de 28 de mayo de 1980 (8 L.P.R.A. see. 403), y el Manual de Normas y Procedimien-tos para los Servicios del Programa de Servicios a Familias con Niños, entre otros. Tan importante es esta política pú-blica del Estado, formulada por los estatutos descritos an-teriormente, que nuestro ordenamiento criminaliza el in-cumplimiento de las obligaciones que la institución de la patria potestad impone. Véanse, entre otros: Arts. 158 y 160 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4241 y 4242.
En el caso de autos los demandantes solicitan que se les compense por los costos de manutención y educación del menor. Señalan que el daño por ellos sufrido no es el naci-miento del menor sino la disminución patrimonial que la crianza del mismo les conlleva.
Concurrimos con la opinión mayoritaria en cuanto de-termina que es precisamente la naturaleza de la compen-sación aquí reclamada la que nos impide resolver que la misma es recobrable en una acción de daños y perjuicios. Tales costos forman parte integral de las obligaciones exi-gidas a los padres por nuestro ordenamiento como parte de la institución de la patria potestad. Art. 153 del Código *333Civil, 31 L.P.R.A. sec. 601. Es decir, la compensación soli-citada incide sobre una obligación irrenunciable de éstos. Así, el reconocimiento de los gastos de manutención y edu-cación del menor como compensables conllevaría trastocar las obligaciones que la patria potestad le impone a los padres del niño y, por ende, militaría en contra de la política pública que dicta que son exclusivamente éstos los llama-dos al sostenimiento y a la educación de sus hijos.
El andamiaje legislativo que sostiene las relaciones pa-terno-filiales y la política pública que el mismo encarna limitan en este contexto la responsabilidad del médico in-curso en negligencia pues, de lo contrario, estaríamos per-mitiendo una patria potestad anómala y deforme, dividida entre los padres y un tercero desconocido. Dicho tercero sería un factor que intervendría entre los padres y el me-nor y crearía una dinámica familiar disfuncional en la que, como en el caso de autos, uno de varios hijos estaría siendo sustentado por un extraño. Esto, a su vez, afectaría nega-tivamente la autoridad de los padres sobre el hijo y tendría como consecuencia que éste no se sentiría que le responde a sus padres porque ellos no son los que le proveen el sustento. Así, coartaría la autonomía paterna en abierta contradicción a la política pública reflejada por nuestro Derecho. Véase Art. 3 de la Ley de Protección a Menores, supra.
Por otro lado, en la opinión disidente, al igual que en la. sentencia del Tribunal de Apelaciones, se intenta estable-cer que el resarcimiento que buscan los padres se debe al daño recibido en su patrimonio, lo cual equivale a los cos-tos de manutención del niño. Intentan así deslindar dicho resarcimiento de la patria potestad. Sin embargo, ello ig-nora que dicha compensación se calcula, tiene el propósito y está destinada para el sustento y la educación del menor en sustitución de los bienes que, según nuestro ordena-miento, deben proporcionar los padres. Tal sustitución no esta permitida por nuestro ordenamiento ya que, como in-*334dica la opinión mayoritaria, “la responsabilidad económica de mantener a los hijos es incuestionablemente una parte esencial e integral de las responsabilidades jurídicas de los padres. Es intransmisible e indelegable”. (Enfasis suprimido.) Opinión mayoritaria, pág. 327. Véase, además, Torres, Ex parte, supra. No es esta la primera ocasión en la que, a base de una política pública del Estado, nos hemos rehusado a reconocer una causa de acción bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Un ejemplo reciente de este curso decisorio es Romero Soto v. Morales Laboy, supra, en el cual determinamos, a base de la política pú-blica del Estado en favor de la protección del núcleo familiar, que no procedía la acción en daños instada por un ex cónyuge contra un tercero adúltero.
En resumen, los gastos de manutención y educación de un menor nacido luego de que alguno de sus padres se haya sometido a una esterilización negligentemente ejecu-tada no son recobrables en una acción en daños y perjuicios contra el médico que llevó a cabo dicha esterilización. Esta determinación responde, no a la aplicación de la doctrina tradicional de daños y perjuicios, sino a la sólida política pública del E.L.A. en favor de la protección y el fortaleci-miento de la familia y la institución de la patria potestad.
HH i — I
Con respecto a los restantes argumentos expuestos en la opinión mayoritaria disentimos, pues además de erróneos son innecesarios. Incluso, nos preocupan sus implica-ciones.
En primer lugar no podemos suscribir una opinión que, a pesar de indicar que no altera lo resuelto en Torres Ortiz v. Plá, 123 D.P.R. 637 (1989), con relación a la existencia de una causa de acción a favor de los padres para reclamar por los costos relacionados con el embarazo, parto y opera-ciones de esterilización, implícitamente se fundamenta en *335que los resultados de una esterilización negligentemente ejecutada no constituyen un daño. Dicho fundamento conceptual tiene su génesis en el intento de demostrar que los daños reclamados en estos casos, es decir, el embarazo que se trató de evitar y los gastos de manutención y crianza, son “cualitativamente distintos” y, por lo tanto, separables el uno del otro, de forma que uno es un daño y el otro no. Así se desprende de la propia opinión cuando se señala que “[e]sta reclamación no está relacionada directamente con las intervenciones médico-quirúrgicas, sino propiamente con el deber de sostener y criar al niño, que surge primor-dialmente de la responsabilidad jurídica y moral que tie-nen, en nuestra sociedad, todos los padres en relación con sus hijos”. (Enfasis en el original.) Opinión mayoritaria, pág. 312.
No tenemos duda de que dicha distinción es insostenible. Ambos daños son inseparables, pues el emba-razo y el nacimiento conducen inescapablemente al desa-rrollo y a la manutención del niño. Más aún, tanto el em-barazo como la manutención y crianza del niño tienen un efecto directo sobre el patrimonio de los padres, puesto que conllevan la disminución del mismo.
El argumento de la mayoría es, además, inconsistente, puesto que si bien hace un intento de separar el embarazo y nacimiento del niño de la manutención del mismo como daños “cualitativamente distintos”, al explicar la reclama-ción de los demandantes indica que “[e]stos aducen que el daño por el cual solicitan indemnización no es el naci-miento o la existencia del hijo en sí, sino el menoscabo patrimonial que sufrirá su familia a consecuencia de la carga económica que conllevaría la crianza de éste. Esta distinción es insostenible y apareja, además, una seria dis-torsión de los fundamentales valores jurídicos pertinentes”. Opinión mayoritaria, págs. 312-313. La ma-yoría parece olvidar que fue precisamente por el efecto que sobre el patrimonio de los padres tenía el embarazo, entre *336otros, que reconocimos en Torres Ortiz v. Plá, supra, una causa de acción a favor de los padres. Así, la opinión que hoy emite una mayoría de este Foro implícitamente desar-ticula los cimientos sobre los cuales se construyó la doc-trina expuesta en Torres, a base de una concepción reli-giosa subyacente que no debería tener cabida en nuestras decisiones.
En segundo lugar, no podemos suscribir las expresiones del Tribunal en torno al problema del nexo causal en cuanto sostiene que “[d]esde este punto de vista, la causa próxima o inmediata, sin la cual el nacimiento no hubiese sido posible, fue, pues, el acto sexual entre los demandan-tes, no el acto negligente del médico”. Opinión mayoritaria, pág. 319, esc. 11. La demandante se esterilizó precisa-mente para poder sostener relaciones sexuales con su ma-rido sin la preocupación de quedar nuevamente embarazada. Fue porque asumían que la laparoscopía ha-bía sido diligentemente ejecutada que los demandantes sostuvieron las relaciones sexuales. Por lo tanto, no tene-mos duda de que la causa adecuada del embarazo de la demandante fue la esterilización negligente. Jiménez v. Pelegrina Espinet, 112 D.P.R. 700 (1982). Si aun luego de rea-lizarse la laparoscopía, la demandante iba a tener que abs-tenerse de tener relaciones sexuales, ¿para qué someterse a tal operación?
Además, nos preocupa que la Opinión del Tribunal apoya su conclusión en lo referente al nexo causal en la premisa de que otras jurisdicciones han resuelto “que aun de existir una relación causal entre la negligencia del mé-dico y el mantenimiento del hijo, ésta es demasiado remota”. (Enfasis suprimido.) Opinión mayoritaria, pág. 320. Un análisis de la jurisprudencia que apoya esta posi-ción demuestra que ésta se fundamenta en una aplicación de la doctrina de mitigación de daños. En la misma se asume que “la causa de los costos de manutención del re-*337cién nacido no es la negligencia del médico, sino el hecho de que los padres ... decidieron criar al niño en lugar de darlo en adopción”. (Énfasis suprimido.) Opinión mayorita-ria, pág. 320. Estas jurisdicciones han decidido que no pro-cede la indemnización porque al no escoger la alternativa de la adopción o del aborto los padres, en efecto, decidieron no mitigar los daños causados por la esterilización negligente.(1) Robak v. United States, 658 F.2d 471, 479 (7mo Cir. 1981); Sorkin v. Lee, 434 N.Y.S.2d 300 (1980); Rieck v. Medical Protective Co. of Fort Wayne, Ind., 219 N.W.2d 242 (1974). Véanse, además, las discusiones de las distintas posiciones de algunos tribunales norteamerica-nos en Boone v. Mullendore, 416 So. 2d 718, 723 (Ala. 1982), y Cockrum v. Baumgartner, 447 N.E.2d 385 (Ill. 1983).
Se nos hace imposible reconocer la aplicación de la doc-trina de mitigación de daños a casos como el de autos. De permitirla, las opciones que tendrían los padres para miti-gar los daños serían la adopción, mencionada por la mayo-ría, y el aborto. En este contexto, la aplicación mecánica de la doctrina de mitigación de daños sería detrimental para los padres y sus familiares, pues les penaliza por no recu-rrir a cm aborto o no entregar a su niño en adopción. La aplicación de esta norma sería contraria a la política pú-blica de nuestro país de favorecer la solidaridad familiar.
Tal resultado sería también contrario al derecho de in-timidad de los matrimonios, el cual les protege de intromi-siones no deseadas en sus decisiones fundamentales rela-cionadas con la familia sobre contracepción y aborto. Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980). Véanse, además: Boone v. Mullendore, supra, citando a Roe v. Wade, 410 U.S. 113 (1973); Doe v. Bolton, 410 U.S. 179 (1973); Griswold v. Connecticut, 381 U.S. 479 (1965).
*338Así, no tenemos duda de que la determinación a la cual hoy llegamos debe responder y responde, no a la aplicación técnica del derecho mediante la invocación de la doctrina tradicional de daños y perjuicios, sino a la sólida política pública del E.L.A. en favor de la protección y el fortaleci-miento de la familia y la institución de la patria potestad.

 Aun cuando en la opinión disidente, al igual que en la sentencia del Tribunal de Apelaciones, se reclama la aplicación íntegra de la doctrina tradicional de respon-sabilidad extracontractual al caso de autos, lo cierto es que en ninguna de dichas ponencias se hace referencia a la obligación de mitigar los daños que tiene todo demandante en danos y perjuicios. Fresh-O-Baking Co. v. Molinos de P.R., 103 D.P.R. 509 (1975). Nos preocupan ambos extremos.